Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-12, as originally filed 01 DEC. 2020, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 SEP. 21 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 4: reference characters "12a" not mentioned in the description shall not appear in the drawings 37 CFR 1.84 (p)(5)
FIG(s) 3-4: reference character(s) "34" has/have been used to designate both "corner 34" —which appears as a right angle in FIG. 3—  and "corner 34" —which appears to include an extra protrusion in FIG. 4—; these appear to be distinct features and should be labeled as such;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 6 ln. 1-2: the recitation(s) of ”the…v-groove” is vague, indefinite, and confusing as lacking proper antecedent basis within the claims because no "v-groove" has been heretofore introduced. 
It is suggested to use the phrase --a v-groove-- and the Examiner interpreted this claim as such.

Cl. 12 ln. 1-2:  the recitation(s) of "the horizontal leg" is vague, indefinite, and confusing as lacking proper antecedent basis within the claims because no "horizontal leg" has been heretofore introduced. It is suggested to use the phrase --a horizontal leg-- and the Examiner interpreted this claim as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5-8, 10-12 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Pilz US 20160208484 A1. 
As per claim 1 Pilz teaches a fire-rated component for a linear gap between a wall assembly and an adjacent structure, the component comprising: 
an elongate metal profile comprising a vertical leg (335 FIG. 6), 
an upper leg (330) and a lower leg (338), 
the upper leg (330) extending in a first direction (upwards) from an upper edge of the vertical leg (335), 
the lower leg (338) extending in the first direction from a lower edge of the vertical leg (335); 
a fire-rated board member (15) positioned within a space defined by the vertical leg (335), 
the upper leg (330) and the lower leg (338).  

As per claim 5 Pilz teaches the limitation according to claim 1, wherein the lower leg (338) comprises a kickout (326) configured to retain the board (15) member within the space.  

As per claim 6 Pilz teaches the limitation according to claim 5, wherein any one or combination of the upper leg (330), lower leg (338), V-groove and kickout (326) are configured to exert a force against the board (15) member to retain the board member within the space.  



As per claim 8 Pilz teaches the limitation according to claim 1, wherein the metal profile comprises a single sheet of bent steel (FIG. 6).  

As per claim 10 Pilz teaches the limitation according to claim 1, and a building construction joint (210, FIG. 5), comprising: the wall assembly and the adjacent structure with the linear gap extending therebetween; and the component of Claim 1 positioned between the wall assembly and the adjacent structure to provide fire-blocking across the linear gap (FIG. 5).  

As per claim 11 Pilz teaches the limitation according to claim 10, wherein the adjacent structure is a ceiling (concrete ceiling member 160, FIG. 5).  

As per claim 12 Pilz teaches the limitation according to claim 1, further comprising an upward facing protrusion (intumescent material 142, FIG. 6) on the horizontal leg (350) configured to abut the adjacent structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Wendt et al. US 3998027 A (Wendt).
As per claim 2 Pilz teaches the limitation according to claim 1, and further discloses the upper leg (330) comprises an extended free end attachment leg (350), but fails to explicitly disclose:
the upper leg comprises a downward facing V-groove 
Wendt teaches a v-groove, specifically:
the upper leg comprises a downward facing V-groove (70, FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including the downward facing V-grooves as taught by Wendt in order to improve the grip against a retained panel. 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of Joseph (US 9506246 B2).
As per claim 3 Pilz teaches the limitation according to claim 1 but fails to explicitly disclose:
an outward facing protrusion on the vertical leg (335) configured to rest against a drywall board of the wall assembly, the outward facing protrusion extending in a second direction, opposite the first direction.
Joseph teaches a protrusion configured as claimed capable of being used with the assembly, specifically:
an outward facing protrusion (a springy clamping profile 24, FIG. 12) on the vertical leg (27) configured to rest against a drywall board (see for example panels 3, FIG. 12, provided with a clip for engaging the clamping profile) of the wall assembly, the outward facing protrusion extending in a second direction (downwards), opposite the first direction.
.

Claim 4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Pilz in view of KLEIN et al. US 20170306615 A1 (Klein).
As per claim 4 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
the board member is adhesively attached to the vertical leg.  
Klein teaches adhesive layer capable of use with the assembly, specifically:
the board member is adhesively attached (see "fastening region 4… provided with an adhesive layer" [0084]) to the vertical leg.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz by including adhesive as taught by Klein in order to fasten the elements of the invention together to prevent their separation.

As per claim 9 Pilz teaches the limitation according to claim 1, but fails to explicitly disclose:
the board member comprises a gypsum material.  
Klein teaches adhesive layer capable of use with the assembly, specifically:
the board member comprises a gypsum material ("gypsum board of a drywall studwork" [0097]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635